REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 11 and its dependent claim(s), if any, the prior art (e.g., US 2012/0027174) discloses a system comprising: an x-ray tube (1); an image receptor (7); a depth sensing device (3), and a display device, wherein said display device is configured to display a 2collimated (via 2) view (par. 21), the collimated view comprises a targeted body part field (of M) and an image receptor field (of 7), wherein the patient (M) is positioned between said x-ray tube (1) and said image receptor (7).  
However, the prior art fails to disclose or fairly suggest a system for improving quality in projection and tomographic x-ray imaging including: wherein said display device is configured to display a 2depth-image view, collimated view, and skeleton view, wherein the depth-image view comprises a plurality of pixels, each of which represents a distance between said depth sensing device and each point of said image receptor that corresponds to each pixel, wherein the distance is measured by said depth sensing device based on the distance thereof from the image receptor, the collimated view comprises a targeted body part field and an image receptor field, the skeleton view comprises an overlay of a patient's body, wherein the patient is positioned between said x-ray tube and said image receptor, wherein the patient's body is displayed concurrently with a skeleton frame comprising a plurality of pre- defined joints of the body, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884